EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McKee on March 21, 2022.

The application has been amended as follows: 
	IN THE CLAIMS:

	Cancel Claim 19.

	Cancel Claim 31.

	Cancel Claim 32.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Piorkowski, US 2018/0334641, discloses a unit dose composition comprising water in an amount as low as 5% by weight (see abstract and paragraph 11), 10-20% by weight of a linear alkylbenzene sulfonate (i.e. LAS: see paragraphs 37-38), 20-40% by weight of an alcohol ethoxy sulfate (i.e. AES; see paragraph 37 and 39), and 30-70% by weight of an alcohol ethoxylate (i.e. AE; see paragraph 37 and 40). It is further taught by Piorkowski that the ratio of LAS:AES:AE is (0.9-1.1):(1.8:2.2):(2.7:3) (see paragraph 45), that the composition contains less than 20% by weight of a non-aqueous solvent, 11-14 alkylbenzene sulfonates (see paragraph 120), that preferred AES surfactants are of formula (I), such as sodium lauryl ether sulfate containing 1-6 moles of ethylene oxide (see paragraphs 107 and 122), and that preferred AE surfactants are C12-14 alcohols containing 3-8 moles of ethylene oxide (see paragraphs 128-130).  Specifically, note the Examples in Tables 1-3.  However, patentee differs from applicant in that Piorkowski does not teach or suggest in general a unit dose composition containing 5-15% by weight of water, 5-7.5% by weight of a rheology control agent chosen from butyl cellosolve, butyl carbitol, and combinations thereof, and 55-85% by weight of the specific surfactant system required by applicant in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 21, 2022